EXHIBIT 10.2

 

AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

This Amendment to Purchase and Sale Agreement (“Amendment”) is made as of
December 22, 2005, by and between CORPORATE REALTY INCOME FUND I, L.P., a
Delaware limited partnership (“Seller”), and MERCURY CASUALTY COMPANY, a
California corporation (“Purchaser”).

 

A.         Seller and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of November 11, 2005 (“Agreement”), relating to the purchase
and sale of certain real property located at 7301 Northwest Highway Oklahoma
City, Oklahoma 73132. All capitalized terms used but not defined in this
Amendment shall be as defined in the Agreement.

 

B.         Seller and Purchaser desire to amend the Agreement as hereinafter set
forth.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, Seller
and Purchaser agree as follows:

 

1.          Credit for Inspection Items. Purchaser shall be entitled to a credit
against the Purchase Price at Closing in the aggregate amount of One Hundred
Thousand Dollars ($100,000.00), on account of certain inspection items objected
to by Purchaser.

2.          Tenant Improvements. Seller represents and warrants that it has
retained Cobb Manufacturing Co. (“Cobb”) to complete the tenant improvements to
be performed pursuant to Amendment No. 5 to the Lease with Marathon Oil Company
(“Marathon Improvements”) and that Cobb has agreed to complete the Marathon
Improvements for the sum of $62,000. Seller shall pay to Cobb at Closing the sum
of Sixty-Two Thousand Dollars ($62,000.00), provided, however, that if such
amount is insufficient to complete the Marathon Improvements as currently
contemplated in said Amendment No. 5 and as provided for in the plans which have
previously been agreed to between Cobb and Marathon Oil Company, Seller shall
pay any additional amount required to so complete such Marathon Improvements
(including the cost of releasing any mechanics liens filed by Cobb). Seller
shall indemnify, defend and hold harmless Purchaser from any claims made by Cobb
or Marathon Oil against Purchaser regarding the construction of such Marathon
Improvements within ninety (90) days following the substantial completion
thereof, provided that such indemnity obligation shall not extend to any claims
arising from the acts or omissions of Purchaser. Purchaser shall permit Cobb (in
addition to any person retained by Seller to coordinate such work) to enter the
Property during regular business hours for the purpose of completing such work.

3.          Closing. The Closing shall occur on December 29, 2005 (“Closing
Date”); provided, however, that each of Seller and Purchaser shall be entitled
to one (1) extension of the Closing Date for a period not to exceed ten (10)
days upon prior written notice thereof to the other party.

4.          Ratification. By their execution hereof, the parties hereby ratify,
adopt and agree to be bound by the terms of the Agreement, as amended hereby.

5.          Integration. This Amendment supersedes any and all other agreements,
written or oral, between the parties pertaining to the subject matter hereof.

6.          Successors and Assigns. This Amendment shall be binding on and shall
inure to the benefit of the parties, their respective heirs, successors and
assigns.

 

1

 

--------------------------------------------------------------------------------



 

 

7.          Amendments. This Amendment may be altered or amended only with the
written consent of the parties hereto.

8.          Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed an original, and the counterparts
taken together shall constitute a single agreement. Facsimile signatures of this
Amendment shall be deemed valid as original signatures.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

SELLER:

 

CORPORATE REALTY INCOME FUND I, L.P.

 

 

By:

/s/ Robert F. Gossett, Jr.

 

 

Robert F. Gossett, Jr.

 

General Partner

 

 

By:

1345 Realty Corporation,

 

General Partner

 

 

 

By:

/s/ Robert F. Gossett, Jr.

 

 

Robert F. Gossett, Jr.

 

President

 

 

 

[Signatures continue on following pages]

 

2

 

--------------------------------------------------------------------------------



 

 

 

PURCHASER:

 

MERCURY CASUALTY COMPANY, a

California corporation

 

By:

/s/ John E. Sutton

 

Name:

John E. Sutton

 

Title:

Assistant to Chairman/CEO

 

 

 

[Signatures continue on following page]



 

3

 

--------------------------------------------------------------------------------



 

 

ESCROW HOLDER:

 

CHICAGO TITLE INSURANCE COMPANY

 

 

By:

__________________________________

Its:

__________________________________

 

 

4